603 So.2d 1073 (1992)
Donna K. Frye HILL
v.
Terry L. FRYE.
2910323.
Court of Civil Appeals of Alabama.
August 7, 1992.
Paul L. Spain, Birmingham, for appellant.
John L. Cole, Birmingham, for appellee.
ROBERTSON, Presiding Judge.
This is an appeal by the wife from the denial of a petition for rule nisi.
Whether a party is in contempt of court is a determination committed to the sound *1074 discretion of the trial court, and our review in a contempt case does not involve an inquiry into the weight and sufficiency of the evidence, but whether the denial of the contempt petition is supported by some evidence. Lundy v. Lundy, 586 So.2d 949 (Ala.Civ.App.1991). The record reveals such supporting evidence in this case.
The wife's request for an attorney's fee on appeal is denied.
AFFIRMED.
THIGPEN and RUSSELL, JJ., concur.